Exhibit 10.29

EXECUTION COPY

APARTMENT TRUST OF AMERICA, INC.

EMPLOYMENT AGREEMENT

(Gustav G. Remppies)

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
APARTMENT TRUST OF AMERICA, INC., a Maryland corporation (hereinafter referred
to as the “Company”), and GUSTAV G. REMPPIES (hereinafter referred to as the
“Executive”) and is effective as of the Effective Date defined in Section 1
below.

WHEREAS, the Company has terminated the Advisory Agreement between the Company
and its former external advisor and, as a result, has determined to internalize
its management; and

WHEREAS, the Company wishes to offer employment to the Executive, and the
Executive wishes to accept such offer, on the terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive and the Executive hereby
accepts such employment for an initial term commencing as of August 3, 2012 (the
“Effective Date”) and ending on December 31, 2016, unless sooner terminated in
accordance with the provisions of Section 4 (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).
The Term shall be subject to automatic one (1) year renewals unless notice of
non-renewal is provided between the parties in accordance with the notice
provisions of Section 7.6, as follows (if elected by the Executive or the
Company, a “Non-Renewal”): (a) if elected by the Executive, the Executive will
notify the Company of the Non-Renewal at least ninety (90) days prior to the end
of any such Term, or (b) if elected by the Company, the Company will notify the
Executive of the Non-Renewal at least one-hundred-eighty (180) days prior to the
end of any such Term.

2. Duties. The Executive, in his capacity as President and Chief Investment
Officer of the Company, shall faithfully perform for the Company the duties of
said office and shall perform such other duties of an executive, managerial or
administrative nature consistent with the offices of President and Chief
Investment Officer as shall be specified and designated from time to time by the
Board of Directors of the Company (the “Board”). Such duties may include,
without limitation, the performance of services for, and serving on the board of
directors of, any subsidiary of the Company without any additional compensation.
The Executive shall devote substantially all of the Executive’s business time
and effort to the performance of the Executive’s duties hereunder. Provided that
the following activities do not interfere with the Executive’s duties to the
Company and provided that the following activities do not violate the
Executive’s covenant against competition as described at Section 6.2 hereof,
during the Term the Executive may perform personal, charitable and other
business activities, including, without limitation, serving as a member of one
or more boards of directors of charitable or other professional organizations
and engaging in any activities permitted by Section 6.2(i), may engage in
personal



--------------------------------------------------------------------------------

investment activities consistent with Company policies on personal securities
trading by Company personnel, and may serve on the boards of directors/advisors
or as a consultant to other business organizations that are not engaged in any
aspect of the multi-family residential industry, provided, however, that service
in such capacities for other business organizations shall require the consent of
the Board, such consent not to be unreasonably withheld.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a salary at the
rate of $250,000 per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives
generally. The Annual Salary may be increased from time to time by an amount and
on such conditions as may be approved by the Board or the Compensation Committee
of the Board (the “Compensation Committee”), and upon such increase, the
increased amount shall thereafter be deemed to be the Annual Salary. The
Executive’s Annual Salary shall be reviewed at least annually by the Board or
the Compensation Committee. Annual Salary will be paid in monthly or bi-monthly
installments as determined by the Board, and no Annual Salary will be paid later
than 75 days after the conclusion of any calendar year in which such Annual
Salary is deemed earned and payable to the Executive.

3.2 Cash and Equity Bonus Compensation; Initial Awards.

(a) The Executive will be eligible to participate in the Company’s annual bonus
program (the “Bonus Plan”) for cash bonus compensation. The initial annual cash
bonus target for the Executive under the Bonus Plan is described on Attachment
A. Additionally, the Executive will be eligible to participate in the Company’s
2006 Incentive Award Plan, as amended (the “2006 Incentive Award Plan”), the
Company’s 2012 Other Equity-Based Award Plan, as amended (the “2012 LTIP Plan”)
and any subsequent equity incentive plan approved by the Board (each and any of
the foregoing is a “Company Incentive Plan”) for equity bonus compensation (any
equity compensation granted to the Executive by the Company, whether under this
Agreement, a Company Incentive Plan or otherwise approved by the Board, and
whether in the form of restricted stock, stock options, long-term incentive plan
units, stock appreciation rights or other equity or equity-linked awards, is,
collectively, “Equity Compensation”).The initial Equity Compensation target for
the Executive is set forth on Attachment A. The terms of the Bonus Plan, any
Company Incentive Plan and the terms of any awards made under any of them will
be subject to the approval of the Compensation Committee.

(b) Immediately following the Effective Date of this Agreement, the Company will
grant the Executive 147,040 LTIP Units under the 2012 LTIP Plan. These LTIP
Units will be fully vested upon grant. Furthermore, immediately following the
closing of the Company’s acquisition of the Andros Isles property (projected to
occur in the third quarter of 2012), the Company will grant the Executive an
additional 27,607 LTIP Units under the 2012 LTIP Plan, which will be fully
vested upon grant.

3.3 Benefits – In General. During the Term, the Executive will be entitled to
all employee benefits and perquisites made available to senior executives of the
Company, including, without limitation, group medical, dental, vision, life
insurance, long-term disability insurance, retirement, pension, 401(k) savings
plans and/or prescription drug plan coverage,



--------------------------------------------------------------------------------

subject to the condition that the Executive is eligible for participation in any
such plans. The Company shall pay 100% of the premium cost of the Company’s
health insurance coverage provided to the Executive (and the Executive’s
dependents, if applicable) by the Company from time to time. Nothing contained
in this Agreement will prevent the Company from terminating plans, changing
carriers or effecting modifications in employee benefits coverage for the
Executive as long as such modifications affect all similarly situated senior
executives of the Company.

3.4 Paid Time Off. The Executive shall be entitled to twenty-five (25) days of
paid time off per calendar year, plus Company-scheduled holidays. Fifty percent
(50%) of any unused paid time-off will be forfeited at the end of the calendar
year.

3.5 Disability Benefits and Life Insurance. Executive shall receive the
disability benefits and group life insurance benefits applicable to senior
executives at the Company. To the extent the Company’s group life and disability
insurance plans do not provide this level of benefits, the Executive shall be
entitled to additional benefits so that his long-term disability coverage
provides benefits (to continue for such period as is provided in the applicable
disability plan or program, as amended from time to time, and with waiting
periods and pre-existing condition exceptions waived to the extent such coverage
is available on commercially reasonable terms) equal to sixty-six and two-thirds
percent (66 2/3 %) of his Annual Salary in the case of a covered disability, and
life insurance coverage with a face amount equal to $1,000,000. Premiums on all
primary or supplemental disability policies provided by the Company under this
Agreement shall be paid by the Company, provided that the value of such premiums
shall be taxed as income to the Executive.

3.6 [Reserved]

3.7 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred and, in the case of
reimbursement, actually paid by the Executive during the Term in connection with
the performance of the Executive’s services under this Agreement, provided that
the Executive shall submit such expenses in accordance with the policies
applicable to senior executives of the Company generally.

3.8 Earned and Accrued Bonus. For purposes of this Agreement, with respect to
“Earned and Accrued Bonus” payments to be made to the Executive in connection
with the termination of his employment, cash bonus payments and Equity
Compensation awards shall be deemed to be “earned and accrued” (a) if the
Executive is employed with the Company as of the date of the last day of the
period for which a bonus payment shall be made or for which Equity Compensation
is vested, if the Executive is employed with the Company as of the date such
vested award or vesting is scheduled to occur; and (b) to the extent that the
criteria or performance goals for determining the amount of such payment or
award are objective and measurable criteria, and such objective and measurable
criteria have been satisfied or achieved. Earned and Accrued Bonus specifically
includes, without limitation, any cash payments payable to Executive under the
Bonus Plan and any Equity Compensation that is awarded and vested. A prorated
portion of the annual cash bonus under the Bonus Plan will be paid in accordance
with the termination provisions of this Agreement.



--------------------------------------------------------------------------------

3.9 Acceleration of Rights upon Change in Control. Upon the occurrence of a
“Change in Control” (as such term is defined in the 2012 LTIP Plan, as amended
and in effect as of the Effective Date hereof), all Equity Compensation awarded
to the Executive under this Agreement, to the extent not vested as of the date
of the Change in Control or to the extent that any such award is subject to
forfeiture restrictions as of the date of the Change in Control, shall, be
deemed vested and all forfeiture restrictions shall lapse (treating any
applicable performance criteria as fully satisfied). Notwithstanding the
foregoing, to the extent necessary for the Executive to avoid taxes and/or
penalties under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Tax Code”), a Change in Control shall not be deemed to occur unless it
constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations promulgated under
Section 409A of the Tax Code.

4. Termination of Employment. The Company may terminate the Executive’s
employment for any reason or for no reason and with or without Cause (as defined
herein below). The Executive may terminate the Executive’s employment with the
Company for Good Reason (as defined herein below) or without Good Reason. The
Company or the Executive may terminate the Executive’s employment upon the
Executive’s disability as provided in Section 4.1, or by Non-Renewal. The
survival provisions of this Agreement described at Section 7.15 contemplate
without limitation that upon the termination his employment the Executive shall
be subject to the provisions of the Covenant Against Competition set forth in
Section 6.2.

4.1 Termination upon the Executive’s Death or Disability.

(a) If the Executive dies during the Term, the obligations of the Company to or
with respect to the Executive shall terminate in their entirety except as
otherwise provided in this Section 4.1 and except for the surviving provisions
of this Agreement as described at Section 7.15.

(b) If the Executive becomes eligible for disability benefits under the
Company’s long-term disability plans and arrangements (or, if none apply, would
have been so eligible under a competitive plan as reasonably determined by the
Compensation Committee), the Company or the Executive shall have the right, to
the extent permitted by law, to terminate the employment of the Executive upon
at least ninety (90) days’ prior written notice to the other party, provided
that the Company shall not have the right to terminate the Executive’s
employment in accordance with this Section 4.1(b) if, (i) in the opinion of a
qualified physician reasonably acceptable to both parties, it is reasonably
certain that the Executive will be able to resume his duties on a regular
full-time basis within one hundred eighty (180) days of the date that the notice
of such termination is delivered, and (ii) upon the expiration of such one
hundred eighty (180) day period, the Executive has resumed his duties on a
regular full-time basis.

(c) Upon the Executive’s death or the termination of the Executive’s employment
by virtue of disability, all of the following shall apply:

(i) the Executive, or the Executive’s estate or beneficiaries in the case of the
death of the Executive, shall have no right to receive any compensation or
benefit hereunder on and after the effective date of the termination of
employment, except that the



--------------------------------------------------------------------------------

Company shall reimburse Executive’s COBRA premium under the Company’s major
medical group health and dental plan (including the costs of Executive’s premium
required to maintain coverage for his dependents), and the Company will continue
to provide such additional continuing benefits (including without limitation
life insurance benefits) as the Executive and his dependents would have been
entitled to under this Agreement, as on a monthly basis for a period of eighteen
(18) months after the termination, and the Executive, or the Executive’s estate
or beneficiaries in the case of the death of the Executive, shall be entitled to
receive the Executive’s Annual Salary and other benefits that are earned and
accrued under this Agreement prior to the date of termination, the Executive’s
Earned and Accrued Bonuses, vesting of or lapsing of any forfeiture restrictions
on any Equity Compensation as provided in clause (ii) below, reimbursement under
this Agreement for expenses incurred prior to the date of such termination; and
an additional amount equal to one (1) year of the Executive’s then-current
Annual Salary plus an amount equal to the annual cash bonus under the Bonus Plan
for the year in which his death or disability occurs based on the then-current
annual cash bonus target level under the Bonus Plan for such year, or if no
target level has been established for that year, based on the initial target
level specified on Attachment A; provided, that in no event shall such amount be
less than the annual cash bonus (if any) earned by the Executive for the prior
year, provided further, that if the Executive is a “specified employee” within
the meaning of Section 409A of the Tax Code, any payments of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
1.409A-1(b)(3) through (b)(12)), if any deferral is required, shall not commence
until the first day of the seventh month beginning after the date of the
Executive’s “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), or, if earlier, within 15 days after the appointment of the
personal representative or executor of the Executive’s estate following his
death, if a delay in payment is required to avoid the imposition of the
additional 20% tax under Section 409A of the Tax Code (and in the case of
installment payments, the first payment shall include all installment payments
required by this subsection that otherwise would have been made during such
period). If no deferral is required pursuant to the preceding sentence, the
payment will be made within five (5) business days after the date of
termination.

(ii) all of the Equity Compensation previously awarded to the Executive, to the
extent not vested or to the extent subject to forfeiture restrictions, as of the
date of the termination of the Executive’s employment, shall immediately be
deemed vested and all forfeiture restrictions shall immediately lapse (treating
any applicable performance criteria as fully satisfied), and any outstanding
options to acquire shares of Company stock shall immediately be vested and shall
be, as determined in the discretion of the Board, either (A) exercisable by the
Executive or, in the case of the Executive’s death, by the beneficiaries of
Executive’s estate, for one (1) year following the termination (or, if shorter,
the balance of the regular term of the options), or (B) cashed out or cancelled,
as if in accordance with a Change in Control event, pursuant to the terms set
forth in Section 8.01 of the 2012 LTIP Plan as in effect on the Effective Date
hereof; and

(iii) this Agreement shall otherwise terminate and there shall be no further
rights with respect to the Executive hereunder except for the surviving
provisions of this Agreement as provided in Section 7.15. The payments to be
made in this Section 4.1(c) shall be in addition to, rather than in lieu of, the
entitlement of Executive or his estate to any other insurance or benefit
proceeds as a result of his death or disability.



--------------------------------------------------------------------------------

4.2 Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for “Cause” if any of the following have
occurred:

(a) the Executive’s conviction for (or pleading guilty or nolo contendere to)
any felony or misdemeanor which the Board reasonably concludes brings the
Executive into disrepute or is likely to cause material harm to the Company (not
including violations of routine vehicular laws);

(b) the Executive’s indictment for any felony or misdemeanor involving moral
turpitude(which the Board reasonably concludes brings the Executive into
disrepute or is likely to cause material harm to the Company), if such
indictment is not discharged or otherwise resolved within eighteen (18) months;

(c) the Executive’s commission of an act of fraud, theft, dishonesty or breach
of fiduciary duty related to the Company, its Business (as defined in
Section 6.1) or the performance of the Executive’s duties hereunder;

(d) the continuing failure or habitual neglect by the Executive to perform the
Executive’s duties hereunder, except that, if such failure or neglect is
curable, the Executive shall have thirty (30) days from his receipt of a notice
of such failure or neglect to cure such condition and, if the Executive does so
to the reasonable, but sole, satisfaction of the Board (such cure opportunity
being available only once), then such failure or neglect shall not constitute
Cause hereunder;

(e) any violation by the Executive of the Restrictive Covenants set forth in
Section 6 except that the Executive shall first have thirty (30) days from his
receipt of notice of such violation to cure such condition and, if the Executive
does so to the reasonable, but sole, satisfaction of the Board, such violation
shall not constitute Cause hereunder; or

(f) the Executive’s material breach of this Agreement, except that, if such
breach is curable, the Executive shall first have thirty (30) days from his
receipt of such notice of such breach to cure such breach and, if the Executive
does so to the reasonable satisfaction of the Board, such breach shall not
constitute Cause hereunder.

Prior to the effectiveness of any termination for Cause, the Executive shall
have the right to meet with the Board to discuss the Company’s basis for as
termination for Cause and to present evidence to refute such basis, which the
Board shall reasonably consider prior to any final decision regarding
termination of the Executive for Cause.

If the Company terminates the Executive’s employment for Cause, the Executive
shall have no right to receive any compensation or benefit hereunder on and
after the effective date of the termination of employment, except that the
Executive shall be entitled to receive the Executive’s Annual Salary, and other
benefits that are earned and accrued under this Agreement prior to the date of
termination, any Earned and Accrued Bonus, and reimbursement under this
Agreement for expenses incurred prior to the date of termination, provided,
however, that if the Company terminates the Executive’s employment for Cause
specifically pursuant to Section 4.2(a), (b), or (c) above, then no Earned and
Accrued Bonus shall be payable hereunder. This Agreement shall otherwise
terminate upon such termination of employment and the Executive shall have no
further rights or obligations hereunder except for the surviving provisions of
this Agreement as described at Section 7.15.



--------------------------------------------------------------------------------

4.3 Termination by the Company without Cause. The Company may terminate the
Executive’s employment at any time without Cause upon sixty (60) days prior
written notice to the Executive. If the Company terminates the Executive’s
employment without the occurrence of any of the events constituting Cause and
the termination is not due to the Executive’s death or disability or is not a
Non-Renewal, then the termination by the Company is without Cause. If the
Company terminates the Executive’s employment without Cause, then the Severance
Package provisions of Section 5 shall apply, and this Agreement shall otherwise
terminate and the Executive shall have no further rights or obligations
hereunder except for the surviving provisions of this Agreement as described at
Section 7.15.

4.4 Termination of Employment by the Executive for Good Reason. Subject to the
notice and cure provisions set forth below, the Executive may terminate the
Executive’s employment with the Company for Good Reason and receive the
Severance Package provisions of Section 5 if any of the following have occurred
without the Executive’s written consent (“Good Reason”):

(a) any material diminution in the Executive’s title, authorities, duties or
responsibilities (including without limitation the assignment of duties
inconsistent with his position, or a significant adverse alteration of the
nature or status of his responsibilities, or a significant adverse alteration of
the conditions of his employment);

(b) [Reserved]

(c) [Reserved]

(d) any reduction of the Executive’s Annual Salary;

(e) the Company’s material breach of this Agreement; or

(f) a determination by the Company to relocate its corporate headquarters to a
new location that is more than fifty (50) miles from the current address of the
Company’s corporate headquarters in Richmond, Virginia.

Notwithstanding the forgoing, the Executive shall not be deemed to have
terminated this Agreement for Good Reason unless: (y) the Executive terminates
this Agreement no later than three (3) months after the initial occurrence of
the above referenced event or condition which is the basis for such termination
(it being understood that each instance of any such event shall constitute a
separate basis for such termination and a separate event or condition occurring
on the date of such instance for purposes of calculating the three (3)-month
period); and (z) the Executive provides to the Company a written notice of the
existence of the above referenced event or condition which is the basis for the
termination within sixty (60) days following the initial existence of such event
or condition, and the Company fails to remedy such event or condition within 30
days following the receipt of such notice. This Agreement shall otherwise
terminate upon such termination of employment and the Executive shall have no
further rights or obligations hereunder except for the surviving provisions of
this Agreement as described at Section 7.15.



--------------------------------------------------------------------------------

4.5 Termination of Employment by the Executive without Good Reason. The
Executive may terminate the Executive’s employment with the Company at any time
without Good Reason. If the Executive terminates his employment without the
occurrence of any of the events constituting “Good Reason” and the termination
is not due to the Executive’s death or disability, then the termination by the
Executive is without Good Reason. If the Executive terminates the Executive’s
employment with the Company without Good Reason, the Executive shall have no
right to receive any compensation or benefit hereunder on and after the
effective date of the termination of employment, except that the Executive shall
be entitled to receive the Executive’s Annual Salary, and other benefits that
are earned and accrued under this Agreement or under applicable Company benefit
plans prior to the date of termination and reimbursement under this Agreement
for expenses incurred prior to the date of termination. This Agreement shall
otherwise terminate upon such termination of employment and the Executive shall
have no further rights or obligations hereunder except for the surviving
provisions of this Agreement as described at Section 7.15.

4.6 Termination upon Expiration and Non-Renewal of Agreement. If either the
Company or the Executive provides the other party with notice of Non-Renewal in
accordance with the provisions of Section 1 and Section 7.6 hereof, the
Executive shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment, except that
the Executive shall be entitled to receive the Executive’s Annual Salary, and
other benefits that are earned and accrued under this Agreement (including
Earned and Accrued Bonus, if any) or under applicable Company benefit plans
prior to the date of termination and reimbursement under this Agreement for
expenses incurred prior to the date of termination. This Agreement shall
otherwise terminate upon the termination of the Executive’s employment, and the
Executive shall have no further rights or obligations hereunder except for the
surviving provisions of this Agreement as described at Sections 6 and 7.15.

5. Severance Package for Certain Terminations of Employment. The Executive shall
be entitled to certain rights and shall be bound by certain obligations as
described in this Section 5 (the “Severance Package”) if the Executive’s
employment terminates under either of the following conditions: (y) if the
Company terminates the Executive’s employment without Cause, or (z) if the
Executive terminates the Executive’s employment for Good Reason. For purposes of
this Agreement, the “Severance Package” shall consist of all of the following
rights and obligations:

(a) The Executive shall be entitled to receive the Executive’s Annual Salary,
and other benefits that are earned and accrued under this Agreement and under
applicable Company benefit plans prior to the date of termination, any Earned
and Accrued Bonus, and reimbursement under this Agreement for expenses incurred
prior to the date of termination;



--------------------------------------------------------------------------------

(b) If the Executive signs the general release of claims in favor of the Company
in the form set forth in Attachment “B” and the general release becomes
irrevocably effective not later than forty-five (45) days of the date of the
termination event, the Executive shall also be entitled to all of the following:

(i) a cash payment equal to one and one-half (1.5) times the sum of the
Executive’s Annual Salary (as in effect on the effective date of such
termination excluding any reduction not permitted by this Agreement), plus the
greater of (A) the annual cash bonus most recently earned by the Executive,
whether paid or unpaid, and (B) the average annual cash bonus actually paid for
the last three full fiscal years (“Average Annual Bonus”), payable in equal
installments over the period that corresponds to the period during which the
covenants provided in Section 6.2 hereof are to be applicable in accordance with
the Company’s usual and customary salary payroll practices. If, at the time of a
termination to which this sub-subparagraph b(i) applies (y or z in this section
5 above), at least three full fiscal years have not occurred, then to the extent
necessary to calculate the Average Annual Bonus for the last three years as set
forth above, the target annual cash bonus set forth on Attachment A shall be
used for the missing years. Notwithstanding the foregoing, if the Executive is a
“specified employee” within the meaning of Section 409A of the Tax Code, any
payments of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)), shall not commence until
the first day of the seventh month beginning after the date of the Executive’s
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)) to avoid the imposition of the additional 20% tax under
Section 409A of the Tax Code (and in the case of installment payments, the first
payment shall include all installment payments required by this subsection that
otherwise would have been made during such period); and

(ii) for a period of eighteen (18) months after termination of employment, the
Company shall reimburse Executive’s COBRA premium under the Company’s major
medical group health and dental plan (including the costs of Executive’s premium
required to maintain coverage for his dependents), and the Company will provide
such additional continuing health, dental, disability and life insurance
benefits applicable to senior executives of the Company generally as the
Executive and his dependents would have received under this Agreement (and for
such additional benefits, at such costs to the Company, provided that the value
of premiums on all primary or supplemental disability policies shall be taxed as
income to the Executive) as would have applied in the absence of such
termination or expiration (but not taking into account any post-termination
increases in Annual Salary that may otherwise have occurred without regard to
such termination and that may have favorably affected such benefits), it being
expressly understood and agreed that nothing in this clause (b)(ii) shall
restrict the ability of the Company to generally amend or terminate such plans
and programs from time to time in its sole discretion; provided, however, that
the Company shall in no event be required to provide such reimbursements or
coverage after such time as the Executive becomes entitled to receive health
benefits from another employer or recipient of the Executive’s services (and
provided, further, that such entitlement shall be determined without regard to
any individual waivers or other arrangements);

(iii) all of the Equity Compensation awarded to the Executive, to the extent not
vested or to the extent subject to forfeiture restrictions as of the date of the
termination of the Executive’s employment, shall immediately be deemed vested
and any forfeiture restrictions shall immediately lapse (treating the
performance criteria for the year of termination as fully satisfied), and any
outstanding options to acquire shares of Company stock shall immediately be
vested and shall be, as determined in the discretion of the Board, either
(A) exercisable by the Executive or, in the case of the Executive’s death, by
the beneficiaries of



--------------------------------------------------------------------------------

Executive’s estate, for one (1) year following the termination (or, if shorter,
the balance of the regular term of the options), or (B) cashed out or cancelled,
as if in accordance with a Change in Control event, pursuant to the terms set
forth in Section 8.01 of the 2012 LTIP Plan as in effect on the Effective Date
hereof.

Unless delayed pursuant to Section 7.21 of this Agreement, payments due under
the Severance Package shall be paid to the Executive (or installment payments
shall commence) on the fiftieth (50th) day following the date of the termination
event. This Agreement shall otherwise terminate upon such termination of
employment and the Executive shall have no further rights hereunder except for
surviving provisions of this Agreement as provided in Section 7.15.

6. Covenants of the Executive.

6.1 General Covenants of the Executive. The Executive acknowledges that (a) the
principal business of the Company is the acquisition, development and ownership
of multi-family residential properties (such business, and any and all other
businesses that after the date hereof, and from time to time during the Term,
become material with respect to the Company’s then-overall business, herein
being collectively referred to as the “Business”) (for purposes of this
Agreement, “Multi-family REIT” shall mean a company that invests in primarily
multi-family residential properties and that is qualified as a real estate
investment trust for purposes of federal income taxation); (b) the Company knows
of a limited number of persons who have developed the Business; (c) the Business
is, in part, national in scope; (d) the Executive’s work for the Company and its
subsidiaries has given and will continue to give the Executive access to the
confidential affairs and proprietary information of the Company and to “trade
secrets,” (as defined under the laws of the Commonwealth of Virginia) of the
Company and its subsidiaries; (e) the covenants and agreements of the Executive
contained in this Section 6.1 are essential to the business and goodwill of the
Company; and (f) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6.1.

6.2 Covenant Against Competition. The covenant against competition herein
described shall apply as follows:

(a) during the Term;

(b) for a period of eighteen (18) months following a termination of the
Executive’s employment by the Company for Cause, by the Company without Cause,
by the Executive without Good Reason, after Non-Renewal on the part of the
Executive, or upon the Executive’s disability;

(c) for a period of eighteen (18) months following a termination of the
Executive’s employment by the Executive for Good Reason;

(d) as to Section 6.2(iii),for a period of eighteen (18) months following a
termination of the Executive’s employment for any reason; and

(e) as to Section 6.2(ii) and (iv), at any time during and after the Executive’s
employment with the Company and its subsidiaries (and the predecessors of
either).



--------------------------------------------------------------------------------

During the time periods described hereinabove, the Executive covenants as
follows:

(i) The Executive shall not, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director
or in any other individual or representative capacity, engage or participate in:
(1) any Multi-family REIT; or (2) other financial investment business which owns
multi-family residential properties as its primary business if such business is
in competition in any manner whatsoever with the Business of the Company in any
state or country or other jurisdiction in which the Company conducts its
Business as of the date of termination (an “Other Competitive Business”);
provided, however, that, notwithstanding the foregoing, (i) the restriction
described in clause (1) of this Section 6.2(e)(i) shall, following any
termination of the Executive’s employment described in Sections 6.2(b) or
(c) above, be limited so as to apply only to any Multi-family REIT the shares of
which are traded on a national securities exchange, (ii) the restriction
described in clause (2) of this Section 6.2(e)(i) shall, following any
termination of the Executive’s employment described in Sections 6.2(b) or
(c) above, be limited so as to apply only to any Other Competitive Business that
has assets in excess of Eight Hundred Million and No/00 Dollars ($800,000,000),
(iii) with the express written consent of the Board as to each such entity, the
Executive may, solely for investment purposes and without participating in the
business thereof actively or passively, directly or indirectly, own or
participate in the ownership of any entity which he owned or managed or
participated in the ownership or management of, or served as a consultant to
prior to the Effective Date, which ownership, management, participation or
consulting relationship has been disclosed to the Company; and (iv) the
Executive may invest in securities of any entity, solely for investment purposes
and without participating in the business thereof, if (A) such securities are
traded on any national securities exchange or the National Association of
Securities Dealers Automated Quotation System or equivalent non-U.S. securities
exchange, (B) the Executive is not a controlling person of, or a member of a
group which controls, such entity and (C) the Executive does not, directly or
indirectly, own one percent (1%) or more of any class of securities of such
entity.

(ii) Except in connection with the business and affairs of the Company and its
affiliates: the Executive shall keep secret and retain in strictest confidence,
and shall not use for his benefit or the benefit of others, all confidential
matters relating to the Business and the business of any of its affiliates and
to the Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its subsidiaries (or
any predecessor of either) (the “Confidential Company Information”), including,
without limitation, information with respect to the Business and any aspect
thereof, profit or loss figures, and the Company’s or its affiliates’ (or any of
their predecessors) properties, and shall not disclose such Confidential Company
information to anyone outside of the Company except with the Company’s express
written consent and except for Confidential Company Information which (i) at the
time of receipt or thereafter becomes publicly known through no wrongful act of
the Executive; (ii) is clearly obtainable in the public domain; (iii) was not
acquired by the Executive in connection with the Executive’s employment or
affiliation with the Company; (iv) was not acquired by the Executive from the
Company or its representatives or from a third-party who has an agreement with
the Company not to disclose such information; (v) was legally in the possession
of or developed by the Executive prior to the Effective Date; or (vi)



--------------------------------------------------------------------------------

is required to be disclosed by rule of law or by order of a court or
governmental body or agency. For purposes of this Agreement, “affiliate” means,
with respect to the Company, any person, partnership, corporation or other
entity that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act
of 1933, as now in effect or as hereafter amended.

(iii) The Executive shall not, without the Company’s prior written consent,
directly or indirectly, (i) knowingly solicit or knowingly encourage to leave
the employment or other service of the Company or any of its affiliates, any
employee employed by the Company at the time of the termination thereof or
knowingly hire (on behalf of the Executive or any other person or entity) any
employee employed by the Company at the time of the termination who has left the
employment or other service of the Company or any of its affiliates (or any
predecessor of either) within one (1) year of the termination of such employee’s
or independent contractor’s employment or other service with the Company and its
affiliates; or (ii) whether for the Executive’s own account or for the account
of any other person, firm, corporation or other business organization,
intentionally interfere with the Company’s or any of its affiliates,
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any person who during the Executive’s employment with the Company is
or was a customer or client of the Company or any of its affiliates (or any
predecessor of either). Notwithstanding the above, nothing shall prevent the
Executive from soliciting loans, investment capital, or the provision of
management services from third parties engaged in the Business if the activities
of the Executive facilitated thereby do not otherwise adversely interfere with
the operations of the Business. Advertising to fill employment openings by
television, newspaper, Internet or similar general advertising will not be
deemed to violate this Section.

(iv) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive during the Term concerning the
Business of the Company and its affiliates shall be the Company’s property and
shall be delivered to the Company at any time on request. Notwithstanding the
above, the Executive’s contacts and contact data base shall not be the Company’s
property. Notwithstanding the above, software, methods and material developed by
the Executive prior to the Term of the Agreement shall not be the Company’s
property.

6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 or 6.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Restrictive Covenants,
the Company and its affiliates shall have the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise,



--------------------------------------------------------------------------------

shall not constitute a defense to the enforcement of the Restrictive Covenants.
The Company has the right to cease making the payments provided as part of the
Severance Package in the event of a material breach of any of the Restrictive
Covenants. The Company shall be entitled to recover from Executive the costs and
attorneys’ fees it incurs to enforce the provisions of this section.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement
and that the Restrictive Covenants are reasonable in geographical and temporal
scope and in all other respects. If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full affect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, are unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Arbitration. Except with respect to any claims or disputes arising from or
relating to the Restrictive Covenants or arising after a Change in Control, any
disputes arising under or in connection with this Agreement shall be resolved by
binding arbitration, to be held in Richmond, Virginia in accordance with the
Commercial Arbitration Rules, as amended from time to time, of the American
Arbitration Association (the “AAA”). The Company and the Executive will each
select an arbitrator, and a third arbitrator will be selected jointly by the
arbitrators selected by the Company and the Executive within 15 days after
demand for arbitration is made by a Party. If the arbitrators selected by the
Company and the Executive are unable to agree on a third arbitrator within that
period, then either the Company or the Executive may request that the AAA select
the third arbitrator. The arbitrators will possess substantive legal experience
in the principle issues in dispute and will be independent of the Company and
the Executive. To the extent permitted by applicable law and not prohibited by
the Company’s certificate of incorporation and bylaws, the Company will pay all
expenses (including the reasonable expenses of the Executive, including his
reasonable legal fees, if the Executive is the prevailing party in such
arbitration) incurred in connection with arbitration and the fees and expenses
of the arbitrators and will advance such expenses from time to time as required.
Except as may otherwise be agreed in writing by the parties or as ordered by the
arbitrators upon substantial justification shown, the hearing for the dispute
will be held within 60 days of submission of the dispute to arbitration. The
arbitrators will render their final award within 30 days following conclusion of
the hearing and any required post-hearing briefing or other proceedings ordered
by the arbitrators. The arbitrators will state the factual and legal basis for
the award. The decision of the arbitrators will be final and binding and not
subject to judicial review and final judgment may be entered upon such an award
in any court of competent jurisdiction, but entry of such judgment will not be
required to make such award effective.



--------------------------------------------------------------------------------

7.4 Attorneys’ Fees. If litigation after a Change in Control shall be brought to
enforce or interpret any provision contained herein, the Company, to the extent
permitted by applicable law and not prohibited by the Company’s certificate of
incorporation and bylaws, shall indemnify the Executive for the Executive’s
reasonable attorneys’ fees and disbursements incurred in such litigation if the
Executive is the prevailing party in such litigation.

7.5 Notices. Any notice, consent or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice, consent or other communication
shall be deemed given when so delivered personally, delivered by overnight
courier, telexed or sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mails as follows:

 

  (a) If to the Company, to:

Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

Attention: Chief Executive Officer

Fax: (804) 237-1345

Email: jolander@atareit.com

with copies, in the case of notice, to:

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219

Attention: Daniel M. LeBey, Esq.

Fax: (804) 788-8218

Email: dlebey@hunton.com

and

Goulston & Storrs PC

750 Third Avenue

New York, New York 10017

Attention: Yaacov M. Gross

Fax: (212) 878-5527

Email: ygross@goulstonstorrs.com

 

  (b) If to the Executive, to:

Gustav G. Remppies

Fax:

Email:



--------------------------------------------------------------------------------

with a copy in either case to:

S. Brian Farmer

Hirschler Fleischer

2100 East Cary Street

Richmond, Virginia 23223-7078

Fax: 804-644-0957

Email:bfarmer@hf-law.com

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

7.6 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).

7.7 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. Subject to the parties’ obligations under
Section 7.4, the Executive and the Company each hereby expressly consents to the
exclusive venue and jurisdiction of the state and federal courts located in
Richmond, Virginia, for any lawsuit arising from or relating to this Agreement.

7.9 Assignment. This Agreement shall be binding upon and inure to the benefit of
the executors, administrators, heirs, successors and assigns of the parties;
provided, however, that except as herein expressly provided, this Agreement
shall not be assignable either by the Company (except to an affiliate of the
Company, in which event the Company shall remain liable if the affiliate fails
to meet any of the Company’s obligations hereunder, including without limitation
to provide the employment opportunities offered hereby and to make payments or
provide benefits or otherwise) or by the Executive. In the event that the
Executive consents to the assignment of this Agreement to a successor in
interest of the Company upon a Change in Control, such consent shall not be
deemed to waive or diminish the Executive’s rights under Section 3.8.

7.10 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is



--------------------------------------------------------------------------------

required relating to the vesting in or delivery of any Equity Compensation, the
Company shall have the right to require such payments from the Executive or
withhold such amounts from other payments due to the Executive from the Company
or any affiliate, or to withhold such Equity Compensation that would otherwise
have been issued to the Executive. The Executive shall have the right to elect,
in his discretion, the manner in which such payments shall be made or withheld.
No other taxes, fees, impositions, duties or other charges or offsets of any
kind shall be deducted or withheld from amounts payable hereunder, unless
otherwise required by law.

7.11 No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

7.12 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.13 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.14 Survival. The rights and obligations of the parties under this Agreement,
which by their nature would continue beyond the termination or expiration of
this Agreement, shall survive the termination or expiration of this Agreement.
The Company’s obligations hereunder shall not be terminated by reason of any
liquidation, dissolution, bankruptcy, cessation of business, or similar event
relating to the Company. This Agreement shall not be terminated by any merger or
consolidation or other reorganization of the Company. In the event any such
merger, consolidation or reorganization shall be accomplished by transfer of
stock or by transfer of assets or otherwise, the provisions of this Agreement
shall be binding upon and inure to the benefit of the surviving or resulting
corporation or person.

7.15 Existing Agreements. Executive represents to the Company that the Executive
is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

7.16 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.17 Parachute Provisions. If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement is deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Tax Code,



--------------------------------------------------------------------------------

then, in addition to any other benefits to which the Executive is entitled under
this Agreement, the Executive shall be paid by the Company an amount in cash
equal to the sum of the excise taxes payable by the Executive by reason of
receiving Parachute Payments plus the amount necessary to put the Executive in
the same after-tax position (taking into account any and all applicable federal,
state and local excise, income or other taxes at the highest applicable rates on
such Parachute Payments and on any payments under this Section 7.18) as if no
excise taxes had been imposed with respect to Parachute Payments. The amount of
any payment under this Section 7.18 shall be computed by a certified public
accounting firm mutually and reasonably acceptable to the Executive and the
Company, the computation expenses of which shall be paid by the Company.
“Parachute Payment” shall mean any payment deemed to constitute a “parachute
payment” as defined in Section 280G of the Tax Code.

7.18 Indemnification; Directors and Officer’s Insurance. The Executive shall be
entitled to indemnification in all instances in which the Executive is acting
within the scope of his authority to the fullest extent permitted by applicable
law and not prohibited by the Company’s charter and bylaws, from and against any
damages or liabilities, including reasonable attorney’s fees; provided, however,
that the Executive shall not be entitled to indemnification for damages or
liabilities which result from or arise out of the Executive’s willful misconduct
or gross negligence. During the Term, the Company will maintain directors’ and
officers’ liability insurance in a coverage amount of not less than Ten Million
and No/00 Dollars ($10,000,000) unless Executive’s termination is for Cause, and
if the policy is issued on a “claims made” basis, the Company will provide a
“tail policy” covering Executive in the same amount for at least three (3) years
following the Term.

7.19 409A. This Agreement and the amounts payable and other benefits hereunder
are intended to comply with, or otherwise be exempt from, Section 409A of the
Tax Code. This Agreement shall be administered, interpreted and construed in a
manner consistent with Section 409A. If any provision of this Agreement is found
not to comply with, or otherwise not to be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board or Compensation Committee thereof and without requiring the
Executive’s consent, in such manner as the Board or Compensation Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A. Each payment under this Agreement shall be treated
as a separate identified payment for purposes of Section 409A. The preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax effect to the Executive of the payments and other benefits under
this Agreement.

(a) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (a) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Tax Code; (b) the reimbursement of an eligible expense shall be made no later
than the end of the year after the year in which such expense was incurred; and
(c) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

(b) If a payment obligation under this Agreement arises on account of the
Executive’s termination of employment and if such payment is subject to
Section 409A, the payment shall be paid only in connection with the Executive’s
“separation from service” (as defined in Treas. Reg. Section 1.409A-1(h)). If a
payment obligation under this Agreement arises on account of the Executive’s
“separation from service” (as defined under Treas. Reg. Section 1.409A-1(h))
while the Executive is a “specified employee” (as defined under Treas. Reg.
Section 1.409A-1(h)), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
shall accrue without interest and shall be paid on the first day of the seventh
month beginning after the date of the Executive’s separation from service or, if
earlier, within 15 days after the appointment of the personal representative or
executor of the Executive’s estate following his death.

7.20 Expenses. The Company agrees to reimburse the Executive for legal fees and
expenses incurred by him in the review and negotiation of this Agreement, not to
exceed Three Thousand Dollars ($3,000).

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names to this
Employment Agreement as of the day and year set forth below.

 

  COMPANY:  

APARTMENT TRUST OF AMERICA, INC.,

a Maryland corporation:

Date: August 3, 2012   By:  

/s/ Stanley J. Olander, Jr.

  Name:   Stanley J. Olander, Jr.   Title:   Chief Executive Officer and
Chairman of the Board     EXECUTIVE:     GUSTAV G. REMPPIES Date: August 3, 2012
 

/s/ Gustav G. Remppies

  Signature



--------------------------------------------------------------------------------

ATTACHMENT “A”

to

APARTMENT TRUST OF AMERICA, INC.

EMPLOYMENT AGREEMENT

(Gustav G. Remppies)

1. Annual Cash Bonus Compensation. Executive shall be eligible to participate in
the Company’s Bonus Plan during the term of this Agreement. Executive’s bonus
will be subject to Executive’s achievement of performance criteria established
annually by the Compensation Committee. The initial target cash bonus under the
Company’s Bonus plan shall be equal to 100% of the Executive’s Annual Salary.

For purpose of the Annual Bonus, Annual Salary means the Annual Salary paid to
the Executive during the calendar or portion of the calendar year covered by the
bonus. Any bonus compensation in excess of 100% of Executive’s Annual Salary may
be paid, in whole or in part, at the option of the Executive, in shares of the
Company’s common stock. Executive’s performance criteria shall be established
annually by the Compensation Committee. For each fiscal year, Executive’s bonus,
if any, will be paid to Executive in a lump sum on or before seventy five
(75) days after the end of such fiscal year.

2. Equity Compensation. Executive shall be eligible to participate in any
Company Incentive Plan during the term of this Agreement. Equity Compensation
awards under any Company Incentive Plan will be subject to Executive’s
achievement of performance criteria established annually by the Compensation
Committee. The initial annual Equity Compensation award target shall be an LTIP
award under the 2012 LTIP Plan in an amount equal to 100% of the Executive’s
Salary, subject to such vesting or forfeiture restrictions as the Compensation
Committee shall determine.

For each fiscal year, Executive’s Equity Compensation, if any, will be granted
to Executive on or before seventy five (75) days after the end of such fiscal
year.



--------------------------------------------------------------------------------

ATTACHMENT “B”

APARTMENT TRUST OF AMERICA, INC.

EMPLOYMENT AGREEMENT

(Gustav G. Remppies)

General Release of Claims

Consistent with Section 5 of the Employment Agreement dated             , 2012,
between Apartment Trust of America, Inc. (the “Company”) and me (the “Employment
Agreement”) and in consideration for and contingent upon my receipt of the
Severance Package set forth in Sections 5(b) of the Employment Agreement, I, for
myself, my attorneys, heirs, executors, administrators, successors, and assigns,
do hereby fully and forever release and discharge the Company and its affiliated
entities (as defined in the Employment Agreement), as well as their
predecessors, successors, assigns, and their current or former directors,
officers, partners, agents, employees, attorneys, and administrators from all
suits, causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which I have or may have
against any of them arising out of or in connection with my employment by the
Company, the Employment Agreement, the termination of my employment with the
Company, or any event, transaction, or matter occurring or existing on or before
the date of my signing of this General Release, except that I am not releasing
any (a) right to indemnification that I may otherwise have, (b) right to Annual
Salary and benefits under applicable benefit plans that are earned and accrued
but unpaid as of the date of my signing this General Release, (c) right to
reimbursement for business expenses incurred and not reimbursed as of the date
of my signing this General Release, (d) right to any bonus payment(s) or other
compensation due under the Employment Agreement, the Bonus Plan, any Company
Incentive Plan that is earned and accrued for the most recent completed calendar
year for which a bonus payment has not then been paid as of the date of my
signing this General Release, or (e) claims arising after the date of my signing
this General Release. I agree not to file or otherwise institute any claim,
demand or lawsuit seeking damages or other relief and not to otherwise assert
any claims, demands or entitlements that are lawfully released herein. I further
hereby irrevocably and unconditionally waive any and all rights to recover any
relief or damages concerning the claims, demands or entitlements that are
lawfully released herein. I represent and warrant that I have not previously
filed or joined in any such claims, demands or entitlements against the Company
or the other persons released herein and that I will indemnify and hold them
harmless from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such claims, demands or lawsuits.

Except as otherwise expressly provided above, this General Release specifically
includes, but is not limited to, all claims of breach of contract, employment
discrimination (including any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, and any comparable Virginia law, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as



--------------------------------------------------------------------------------

amended (or any other applicable federal, state or local statute relating to
payment of wages), claims concerning recruitment, hiring, termination, salary
rate, severance pay, stock options, wages or benefits due, sick leave, holiday
pay, vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by me or on my behalf in any suit, charge of
discrimination, or claim against the Company or the persons released herein.

I acknowledge that I have been given an opportunity of twenty-one (21) days to
consider this General Release and that I have been encouraged by the Company to
discuss fully the terms of this General Release with legal counsel of my own
choosing. Moreover, for a period of seven (7) days following my execution of
this General Release, I shall have the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act, a federal statute that
prohibits employers from discriminating against employees who are age 40 or
over. If I elect to revoke this General Release within this seven-day period, I
must inform the Company by delivering a written notice of revocation to the
Company’s Director of Human Resources,             , no later than 11:59 p.m. on
the seventh calendar day after I sign this General Release. I understand that,
if I elect to exercise this revocation right, this General Release shall be
voided in its entirety and the Company shall be relieved of all obligations to
make the portion of the Severance Package described in Section 5(b) of the
Employment Agreement. I may, if I wish, elect to sign this General Release prior
to the expiration of the 21-day consideration period, and I agree that if I
elect to do so, my election is made freely and voluntarily and after having an
opportunity to consult counsel.

 

AGREED:

            [Form of Agreement Only - Do Not Execute]            

 

           

 

 

            Date